Citation Nr: 1734452	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.  

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to an effective date, prior to December 4, 2012, for the grant of service connection for right lower extremity radiculopathy.  

4.  Entitlement to an effective date, prior to April 10, 2009, for the grant of service connection for left lower extremity radiculopathy.  

5.  Entitlement to an increased evaluation for low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis, currently rated as 20 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active service from November 1975 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) from May 2008 and February 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in September 2010.  A transcript of the hearing is associated with the claims file.

In January 2012, February 2015, and April 2016, the Board remanded the case for further development, which has been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in May 2016 to assess the severity of his low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis and associated neurologic abnormalities, to include service-connected radiculopathy of the right and left lower extremity.  

The Board notes that a June 2016 Report of General Information noting the Veteran's objection to the May 2016 VA examiner's opinion to the effect that his symptoms were greatly exaggerated states that the Veteran was to be scheduled for a new VA examination.  In a January 2017 submission, it was noted that the Veteran still desires a new VA examination.  

In addition, the Board finds that a new VA examination is needed to determine the current severity of the disabilities in compliance with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

The Board notes that VA treatment records associated with the claims file subsequent to the April 2016 Board remand reflect private treatment at Winter Park Hospital in Florida.  Treatment for lower extremity symptoms was noted September 2014 and October 2014 at Winter Park Hospital.  VA's duty to assist requires making reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (c)-(d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  

Prior to the examination, the RO should attempt to obtain the private treatment records, and obtain any outstanding VA treatment records.  

The Board notes that resolution of the back claim may affect the Veteran's claim of entitlement to a TDIU and the earlier effective date matters are part and parcel of the initial increased rating claims.  As such, these claims are inextricably intertwined and the Board must defer adjudication of those matters until the development deemed necessary on the back claim has been completed.  Moreover, as a new examination has been deemed necessary for the lumbar spine, the examiner should express an opinion as to the effect of this disability on the Veteran's employability.  

Regrettably, once again, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA for Winter Park Hospital, as well as any other relevant private treatment records the Veteran identifies during the appeal.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the back and lower extremity disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records since May 2016.  

3.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine disability and associated radiculopathy of the right and left lower extremities.  If possible, the Veteran should be scheduled to see a different examiner (one other than the May 2016 examiner).

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine disability and associated radiculopathy of the lower extremities.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including the associated neurologic manifestations.  All functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner(s) should provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities, currently consisting of low back pain with spondylolisthesis L5-S1 and traumatic facet arthritis, lumbar spondylolisthesis with left leg radiculopathy and lumbar spondylolisthesis with right leg radiculopathy, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case addressing all of the issues on appeal.  The Veteran and his representative must be allowed the appropriate time period to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

